UNITED STATES DISTRICT COURT

WESTERN DISTRICT ()F LOUISIANA

PEGGY MAYS ET AL. CIVIL ACTION
VERSUS
CHEVRON PIPE LINE CO. ET AL. NO.: 14-03098-BAJ-CBW

RULING AND ORDER

Before the Court is Chevron Pipe Line Company’s Motion in Limine
(Doc. 195) to limit the testimony of Plaintiff`s’ economist. F or the reasons that follow,

the Motion (Doc. 195) is GRANTED.
I. BACKGROUND

This disp ute arises from a pipeline accident on a drilling platform in Louisiana
territorial waters. (Doc. 1). J ames Mays was killed when components of a pressurized
valve dislodged and struck him in the head. (Id.). Members of his family sued the

pipeline operator, Chevron, for negligence (Id.).

Plaintiffs hired Dr. Anthony Greco to estimate Plaintifi`s’ economic-loss
damages1 (Doc. 195). Dr. Greco prepared two economic-loss estimates (Doc. 195-2 at
pp. 4-5). The Erst uses the United States Department of Labor’s work-life expectancy

figure and assumes that Mays would have worked to the age of 63.99. (Id. at p. 4).

 

1 Plaintiffs originally retained Dr. Douglas Womack to estimate economic-loss damages (Doc. 159-4).
After Dr. Womack retired, Plaintiffs retained Dr. Greco. (Doc. 191). Plaintiffs represent that Dr. Greco
“wi]l offer economic testimony consistent with Dr. Womack’s report.” (Id. at p. l).

1

The second assumes that Mays would have worked to the full Social Security

Administration retirement age of 66.33. (Id. at p. 5). Chevron asks the Court to prohibit

Dr. Greco from using the second estimate2 (Doc. 195).
II. LEGAL STANDARD

An expert qualified by knowledge, skill, experience, training or education may
present opinion testimony if (1) the expert’s specialized knowledge will help the jury
understand the evidence or determine a fact in issue; (2) the testimony is based on
sufficient facts or data; (3) the testimony is the product of reliable principles and
methods; and (4) the expert has reliably applied the principles and methods to the
facts of the case. FED. R. EVID. 702. The party offering expert testimony bears the
burden of showing that the testimony is reliable. Sims v. Kia Motors of Am., Inc., 839

F.Bd 393, 400 (5th Cir. 2016).

III. DISCUSSION

Chevron asks the Court to prohibit Dr. Greco from offering an economic-loss
estimate that assumes Mays would have worked to his full Social Security
Administration retirement age of 66.3. (Doc. 159). Chevron argues that any such
estimate is irrelevant and unreliable because it does not use the United States
Department of Labor’s work-life expectancy average of 63.99. (Id.). Plaintiffs

disagree. (Doc. 171). They rejoin that the basis of any economic-loss estimate is best

 

2 The Court considers Chevron's motion to be submitted: although Plaint'iffs’ economist has changed,
the challenged assumption_that Mays would have worked to his full Social Security Administration
retirement age-has not. The parties have fully briefed the admissibility of an opinion based on that
assumption (Docs. 159, 159-3, 171).

addressed on cross-examination, and that trial testimony will support the use of

Mays’s Social Security Administration retirement age. (Id.).

The Court must use Mays’s work-life expectancy average to calculate Plaintiffs’
damages for Mays’s future lost wages, unless evidence supports a variation from that
average. Deperrod£l v. Bozovic, 842 F.3d 352, 361 (5th Cir. 2016). To support a
variation, Plainti£f`s must show that Mays, “by virtue of his health or occupation or
other factors, is likely to live and work a longer . . . period than the average.” Madore
v. lngram Tonk Sh£ps, In,c., 732 F.2d 475, 478 (5th Cir. 1984) (Rubin, J.). Testimony
that Mays intended to work until his full Social Security Administration retirement
age will not suf§ce. See Borto v. Shore Const., L.L.C., 801 F.3d 465, 475 (5th Cir.

2015).

Plaintiffs have not indicated that they will offer evidence at trial_other than
testimony from Mays’s family members about Mays’s intention to continue working
until retirement age-_to support a variation from Mays’s work-life expectancy
average of 63.99. (Doc. 171 at p. 3). Because Dr. Greco’s second estimate assumes that
Mays would have worked to his full Social Security Administration retirement age of
66.33, and because Plaintiffs have not pointed to facts supporting that assumption,
Dr. Greco’s second estimate is not relevant and will not assist the jury. See Guillory
u. Domtar Indus., In,c., 95 F.3d 1320, 1331 (5th Cir. 1996). The Court therefore
GRANTS Chevron’s motion to limit Dr. Greco's testimony: Dr. Greco shall not offer
an economic-loss estimate that is based on the assumption that Mays would have

worked to his full Social Security Administration retirement age.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that Chevron Pipe Line Company’s Motion in Limine

(Doc. 195) to limit the testimony of Dr. Anthony Greco is GRANTED.

IT IS FURTHER ORDERED that Chevron Pipe Line Company’s Motion in
Lirnine (Doc. 159) to limit the testimony of Dr. R. Douglas Womack is DENIED as

moot.

Baton Rouge, Louisiana, this [C""“day of January, 2019.

wall

JUDGE BRIA!uAJhAcKsoN
UNrrED s'rATEs DIsTRIcT coURT
MIDDLE DISTRICT 0F LoUIslANA

 

